DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/22/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 1, 9, 12, 15 and 16 are rejected under 35 U.S.C. 102(a()(1) as being anticipated by Takayama et al. (US-PGPUB 2018/0196333). 
 	Regarding claim 1, Takayama discloses a shutter apparatus (Focal plane shutter apparatus 113; see fig. 1 and paragraph 0032) comprising: 
 	a front blade unit (First blade unit 2; see figs. 1-2 and paragraph 0039) and a rear blade unit (Second blade unit 3; see figs. 1-2 and paragraph 0039) configured to open and close an opening for exposure control (Each of the first blade unit 2 and the second blade unit 3 is a light shield movable between a closed state for closing the aperture 1a and an open state for opening the aperture 1a; see figs. 1-2 and paragraph 0039); 
 	a front drive member (First drive member 11; see fig. 2) and a rear drive member (Second drive member 12; see fig. 2 and paragraphs 0039-0041) configured to drive the front blade unit (The first blade unit 2 is movable between a closed state in which the blades 2a, 2b, and 2c cover the aperture 1a in the shutter base plate 1, and an open state in which the blades 2a, 2b, and 2c retreat from the aperture 1a, as the first drive member 11 rotates; see paragraph 0042) and the rear blade unit between an open position and a closed position of the opening, respectively (The second blade unit 3 is movable between a closed state in which the blades 3a, 3b, and 3c cover the aperture 1a in the shutter base plate 1, and an open state in which the blades 3a, 3b, and 3c retreat from the aperture 1a, as the second drive member 12 rotates; see paragraph 0043); 
 	a front cam gear (First cam gear 15; see figs. 1-2, 6-7) and a rear cam gear (Second cam gear 16; see paragraph 0033 and figs. 1-2, 6-7) configured to charge the front drive member (A cam engagement pin 11b in the first drive member 11 is slidably engaged with a cam groove 15c in the first cam gear 15, and the cam engagement pin 11b drives the first drive member 11 along a cam groove 15c as the first cam gear 15 rotates; see paragraph 0041) and the rear drive member, respectively (A cam engagement pin 12b on the second drive member 12 is slidably engaged with a cam groove 16c in the second cam gear 16, and the cam engagement pin 12b drives the second drive member 12 along the cam groove 16c as the second cam gear 16 rotates; see paragraphs 0041, 0070); 
 	a front driving source (Motor 19; see fig. 1) and a rear driving source (Motor 20; see fig. 1) connected to and configured to rotate the front cam gear and the rear cam gear (Motors 19 and 20 rotate the first cam gear 15 and the second cam gear 16, and are controlled by a control circuit 312 and a driving circuit 313; see figs. 1-2, 8 and paragraph 0033), respectively; and 
 	a controller configured to control the driving of the front blade unit and the rear blade unit (The focal plane shutter 113 has the plurality of blade units including the first blade unit 2 and the second blade unit 3, and a CPU 409 (controller) controls its driving via the shutter driving circuit 411. The control circuit 312 and the driving circuit 313 are included in the shutter driving circuit 411; see paragraph 0033 and fig. 8), 
 	wherein the controller controls the front driving source and the rear driving source to change driving times of the front blade unit and the rear blade unit based on an imaging condition (Each of the motors 19 and 20 is a stepping motor configured to switch the electrification state of the coil according to the predetermined time interval; see paragraph 0051. When the photographer provides the start imaging condition, the motors 19 and 20 start rotating the first cam gear 15 and the second cam gear 16; see paragraphs 0058-0061. In the blade drive cam areas 15e and 16e, the first cam gear 15 drives the first blade unit 2 via the cam engagement pin 11b, and the second cam gear 16 drives the second blade unit 3 via the cam engagement pin 12b. In this way, the first blade unit 2 and the second blade unit 3 expose the image sensor 403 with a shutter speed determined by the photographer; see paragraphs 0064-0067. Then, as illustrated in FIG. 7, the first blade unit 2 is folded, the second blade unit 3 is unfolded, and the aperture 1a is closed by the blades 3a, 3b, and 3c. FIG. 7 illustrates the exposure running completion state. The image capturing apparatus 400 can start still-image reading scanning from the image sensor 403; see paragraphs 0068-0069. When a predetermined time period passes in the state F, the first cam gear 15 and the second cam gear 16 are driven by the motors 19 and 20 in the left rotating direction; see paragraphs 0070-0073). 

 	Regarding claim 9, Takayama discloses everything claimed as applied above (see claim 1). In addition, Takayama discloses the imaging condition includes at least one of an imaging mode of the image pickup apparatus (Controlling blade groups 2 and 3 to execute a still-image capture mode; see paragraphs 0064-0069), a temperature of the image pickup apparatus, a type of an imaging lens, a type of a power supply, and a remaining battery level. 

 	Regarding claim 12, Takayama discloses everything claimed as applied above (see claim 1). In addition, Takayama discloses the front drive member drives the front blade unit in an exposure operation direction, wherein the front cam gear charges the front drive member at a standby position by rotating the front drive member in a direction opposite to the exposure operation direction (Image capturing standby state, the first blade unit 2 is unfolded; see paragraph 0054), wherein the rear drive member drives the rear blade unit in the exposure operation direction (the second blade unit 3 is folded; see fig. 6 and paragraph 0054), wherein the rear cam gear charges the rear drive member at a standby position by rotating the rear drive member in the direction opposite to the exposure operation direction (the second blade unit 3 is unfolded; see fig. 7 and paragraph 0069), and wherein when charging of the rear drive member at the standby position is completed, the controller starts driving the front blade unit in the exposure operation direction (exposure running completion, the first blade unit 2 is folded; see fig. 7 and paragraph 0069). 

 	Regarding claim 15, Takayama discloses everything claimed as applied above (see claim 12). In addition, Takayama discloses the controller starts driving the front blade unit in the exposure operation direction based on a later one of a charge completion of the rear drive member at the standby position and a - 26 -10205939US01 reading completion of electric charges accumulated in the image sensor by imaging (As illustrated in FIG. 7, the first blade unit 2 is folded, the second blade unit 3 is unfolded, and the aperture 1a is closed by the blades 3a, 3b, and 3c. FIG. 7 illustrates the exposure running completion (blade running completion) state; see paragraph 0068-0069). 

 	Regarding claim 16, Takayama discloses an image pickup apparatus (Image capturing apparatus; see fig. 8 and paragraph 0032) comprising: 
 	a shutter apparatus (Focal plane shutter apparatus 113; see fig. 1 and paragraph 0032); and 
 	an image sensor configured to photoelectrically convert an object image and to output an image signal (Numeral 403 denotes an image sensor; see fig. 8 and paragraph 0032. Image sensor 403 has a CMOS image sensor, photoelectrically converts an object image formed by the image capturing lens 401, and outputs image data; see fig. 8 and paragraph 0035), 
 	wherein the shutter apparatus includes: 
 	a front blade unit (First drive member 11; see fig. 2) and a rear blade unit (Second drive member 12; see fig. 2 and paragraphs 0039-0041) configured to open and close an opening for exposure control (Each of the first blade unit 2 and the second blade unit 3 is a light shield movable between a closed state for closing the aperture 1a and an open state for opening the aperture 1a; see figs. 1-2 and paragraph 0039); 
	a front drive member (First drive member 11; see fig. 2) and a rear drive member (Second drive member 12; see fig. 2 and paragraphs 0039-0041) configured to drive the front blade unit (The first blade unit 2 is movable between a closed state in which the blades 2a, 2b, and 2c cover the aperture 1a in the shutter base plate 1, and an open state in which the blades 2a, 2b, and 2c retreat from the aperture 1a, as the first drive member 11 rotates; see paragraph 0042) and the rear blade unit between an open position and a closed position of the opening, respectively (The second blade unit 3 is movable between a closed state in which the blades 3a, 3b, and 3c cover the aperture 1a in the shutter base plate 1, and an open state in which the blades 3a, 3b, and 3c retreat from the aperture 1a, as the second drive member 12 rotates; see paragraph 0043); 
 	a front cam gear (First cam gear 15; see figs. 1-2, 6-7) and a rear cam gear (Second cam gear 16; see paragraph 0033 and figs. 1-2, 6-7) configured to charge the front drive member (A cam engagement pin 11b in the first drive member 11 is slidably engaged with a cam groove 15c in the first cam gear 15, and the cam engagement pin 11b drives the first drive member 11 along a cam groove 15c as the first cam gear 15 rotates; see paragraph 0041) and the rear drive member, respectively (A cam engagement pin 12b on the second drive member 12 is slidably engaged with a cam groove 16c in the second cam gear 16, and the cam engagement pin 12b drives the second drive member 12 along the cam groove 16c as the second cam gear 16 rotates; see paragraphs 0041, 0070); 
 	a front driving source (Motor 19; see fig. 1) and a rear driving source (Motor 20; see fig. 1) connected to and configured to rotate the front cam gear and the rear cam gear, respectively (Motors 19 and 20 rotate the first cam gear 15 and the second cam gear 16, and are controlled by a control circuit 312 and a driving circuit 313; see figs. 1-2, 8 and paragraph 0033); and
 	 a controller configured to control the driving of the front blade unit and the rear blade unit (The focal plane shutter 113 has the plurality of blade units including the first blade unit 2 and the second blade unit 3, and a CPU 409 (controller) controls its driving via the shutter driving circuit 411. The control circuit 312 and the driving circuit 313 are included in the shutter driving circuit 411; see paragraph 0033 and fig. 8), 
 	wherein the controller controls the front driving source and the rear driving source to change driving times of the front blade unit and the rear blade unit based on an imaging condition (Each of the motors 19 and 20 is a stepping motor configured to switch the electrification state of the coil according to the predetermined time interval; see paragraph 0051. When the photographer provides the start imaging condition, the motors 19 and 20 start rotating the first cam gear 15 and the second cam gear 16; see paragraphs 0058-0061. In the blade drive cam areas 15e and 16e, the first cam gear 15 drives the first blade unit 2 via the cam engagement pin 11b, and the second cam gear 16 drives the second blade unit 3 via the cam engagement pin 12b. In this way, the first blade unit 2 and the second blade unit 3 expose the image sensor 403 with a shutter speed determined by the photographer; see paragraphs 0064-0067. Then, as illustrated in FIG. 7, the first blade unit 2 is folded, the second blade unit 3 is unfolded, and the aperture 1a is closed by the blades 3a, 3b, and 3c. FIG. 7 illustrates the exposure running completion state. The image capturing apparatus 400 can start still-image reading scanning from the image sensor 403; see paragraphs 0068-0069. When a predetermined time period passes in the state F, the first cam gear 15 and the second cam gear 16 are driven by the motors 19 and 20 in the left rotating direction; see paragraphs 0070-0073). 

Allowable Subject Matter
7. 	Claims 2-8, 10-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 

Contact Information
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/19/2022